Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 8-10, and 18-23 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on April 17, 2020 has been received and entered into the
present application.
Clams 1-7 and 11-17 are cancelled.
Claims 10 and 21 are amended.
New claim 23.
Applicant’s arguments, filed on April 17, 2020, have fully considered. Rejection of claims 8-10 and 18-22 have been overcome due to claim amendments and arguments. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 8-10 and 18-23 are under examination in the instant office action. 
New Rejection
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 10 recites “The pharmaceutical composition of claim 8, wherein the first amount of belinostat is about 250 to 1000 mg/m2 and the second amount of pralatrexate is about 7.5 to about 30 mg/m2.” 
It unclear whether applicant intents to claim an amount or a dosage. The claims are drawn to a product thus the recitation of mg/m2 is used and directed to dosages to be administer to a patient. As stated in claim 8 is confusing since the claim is directed to a composition with amounts and claim 10 is directed to a dosage which is used to describe administration steps in a method. 
	For the purpose of compact prosecution the examiner is interpreting that the recitation of mg/m2 is a dosage and not an amount. 
	Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Clin Cancer Res (2015), vol. 21, pp.2666-2670) in view of Zain et al. (Expert Opinion on Pharmacotherapy (2010) vol. 11, pp.1705-1714) and O’Connor et al. (J Clin Oncol (2009), vol. 27, pp.4357-4364: of record).
	Lee et al. teaches Belinostat (Beleodaq; Spectrum Pharmaceuticals, Inc.) is a histone deacetylase (HDAC) inhibitor with a sulfonamide–hydroxamide structure [p.2666, col. 2, para 3]. 
The drug is supplied as a sterile lyophilized powder containing 500 mg belinostat in a single use vial for reconstitution [p.2666, col. 2, para 3]. Each vial also contains 1,000 mg L-Arginine, USP as an inactive ingredient [p.2666, col. 2, para 3]. After reconstitution with 9 mL of Sterile Water for injection, it is further diluted with 250 mL of sterile 0.9% sodium chloride injection before intravenous infusion [p.2667, col. 2, para. 1]. The dose for the phase II PTCL (peripheral T-cell lymphoma) trial was selected using data from two phase I dose-escalation trials in patients with solid tumors and advanced hematologic malignancies [p.2667, col. 1, para 5]. The 1,000 mg/m2 dose, given on days 1 to 5 of a 21-day cycle, was determined to be the MTD in these phase I trials [p.2667, col. 1, para 5].  Belinostat (1,000 mg/m2 ) was administered by intravenous infusion over 30 minutes once daily on days 1 to 5 every 3 weeks until disease progression or unmanageable treatment-related toxicities [p.2667, col. 2, para 4].  The majority of patients had 
Lee et al. does not teach a pharmaceutical composition comprising of pralatrexate, wherein the second amount comprise a therapeutically effective amount, wherein the therapeutically effective amount exhibits a synergistic growth inhibitory effect when used in the treatment of lymphoma compared to the first amount alone or second amount alone [claim 8], wherein said composition further comprises a vitamin selected from the group consisting of vitamin B12 and folic acid [claim 9], wherein said composition comprises belinostat in an amount of about 250 to about 1000 mg/kg, and pralatrexate in an a amount of about 7.5 to about 30 mg/kg [claim 10], wherein the peripheral T-cell lymphoma PTCL-NOS [claim 20], belinostat concentration ranging from about 1.0 mg/mL to about 10 mg/mL and pralatrexate in a concentration ranging from about 1.0 mg/mL to about 30 mg/mL [claim 21] and wherein the therapeutically effective amount  has a molar ratio belinostat to pralatrexate of 0.25 to 0.5 [claim 23].
Zain et al. teaches pralatrexate (PDX; 10-propargyl 10-deazaaminopterin; Box 1) is an exciting new chemotherapeutic agent with promising activity in T-cell lymphomas and nonsmall-cell lung cancer (NSCLC). It has been granted accelerated approval by the FDA in the USA for use in the treatment of relapsed and refractory peripheral T-cell lymphomas (PTCL) [p.1705, para 5].  The multicenter Phase II PROPEL (pralatrexate in relapsed or refractory peripheral T-cell lymphoma) trial developed under the FDA Special Protocol Assessment (SPA) program has led to the approval of this agent in the USA. This landmark study is the largest prospective, single-arm, multicenter study of the use of PDX in patients with relapsed or refractory aggressive PTCL [p.1709, col. 2, para 2]. It was opened at multiple US and international cancer 2 weekly for 6 weeks followed by a 1-week rest in a 7-week cycle. Folic acid and vitamin B12 supplementation was carried out in all patients [p.1709, col. 2, para. 2]. The trial is ongoing, and 31 patients have been enrolled so far in six cohorts: 30 mg/m2 3 of 4 weeks (n = 2); 20 mg/m2 3 of 4 weeks (n = 3); 20 mg/m2 2 of 3 weeks (n = 7), 15 mg/m2 3 of 4 weeks (n = 6); 15 mg/m2 2 of 3 weeks (n = 3); and 10 mg/m2 3 of 4 weeks (n = 10)[p.1710, col. 1, para. 2]. Vitamin B12 and folate supplementation were given to patients to lower HCY and MMA concentrations and to ameliorate the mucositis associated with PDX and allow for dose escalation [p.1712, col. 1, para. 1].
O’Connor et al. teaches a composition of pralatrexate in a final concentration of 10 mg/mL [p.4358, col. 2, para. 7]. Patients received a maximum dosage of 30 mg/m2 [p.4362, col. 2, para. 1]. Pralatrexate is given to patients with T-cell lymphoma [p.p.4359, table 1 and p.p.4362, table 4]. 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a pharmaceutical composition comprising a therapeutically effective amount of belinostat and pralatrexate because Lee et al. taught a pharmaceutical composition comprising a therapeutically effective amount of belinostat for the treatment of peripheral T-cell lymphoma ( and Zain et al. taught a pharmaceutical composition comprising a therapeutically effective amount of pralatrexate for the treatment of peripheral T-cell lymphoma. Motivation to combine the belinostat of Lee et al. with the pralatrexate of Zain et al. would have resulted from the fact that both composition are used for the treatment of peripheral T-cell lymphoma. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP §2144.06 (I).
	In regards to the limitation wherein said composition further comprises a vitamin selected from the group consisting of vitamin B12 and folic acid as recited in claim 9. Zain et al. taught patients receiving pralatrexate were administer vitamin B12 and folic acid to ameliorate mucositis associated with pralatrexate. Thus, the skilled artisan would have had motivation to include vitamin B12 or folic acid to a patient receiving pralatrexate to ameliorate mucositis. 
	In regards to the limitation wherein said composition comprises belinostat in an amount sufficient to deliver about 250 to about 1000 mg/m2 as recited in claim 10. Lee et al. taught Belinostat (1,000 mg/m2) was administered by intravenous infusion over 30 minutes once daily on days 1 to 5 every 3 weeks until disease progression or unmanageable treatment-related toxicities. In addition, the dosage administer was reported to be safe and well-tolerated in patients. Motivation to include the dosage disclosed by Lee et al. would have resulted from the fact that 1000 mg/m2 is a suitable dosage for the treatment of peripheral T-cell lymphoma and it is reported to be safe. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05 (I).
	In regards to the limitation wherein pralatrexate in an amount of about 7.5 to about 30 mg/kg as recited in claim 10. Zain et al. taught administration of pralatrexate in a dosage of 30 mg/m2; 20 mg/m2; 20 mg/m2, 15 mg/m2; or 15 mg/m2; and 10 mg/m2. Motivation to include the dosage disclosed by Zain et al. would have resulted from the fact that Zain et al. taught an overlap that can be administer for the treatment of peripheral T-cell lymphoma. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05 (I).
 al. taught 500 mg belinostat in a single use vial for reconstitution. After reconstitution with 9 mL of Sterile Water for injection, it is further diluted with 250 mL of sterile 0.9% sodium chloride injection before intravenous infusion. The skilled artisan would have had motivation to reconstitute the 500 mg of Belinostat to arrive at the instantly claimed concentration since reconstitution is a step use to adjust concentration amounts of pharmaceutical actives. Motivation to use the concentration of Lee et al. would have resulted from the fact that such concentration overlaps with applicant instantly claimed concentration. In addition Lee et al. administers such concentration to patient in need of peripheral T-cell lymphoma treatment.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP § 2144.05 (I).
In regard to the  and pralatrexate in a concentration ranging from about 1.0 mg/mL to about 30 mg/mL as recited in claims 21. O’Connor et al. taught a composition of pralatrexate at a concentrations of 10 mg/mL for the treatment of T-cell lymphoma. The skilled artisan would have understood that pralatrexate can be formulated in the instantly claimed concentration from O’Connor since the concentration is tolerable /suitable for the treatment of T-cell lymphoma. Motivation to administer the concentration of O’Connor et al. in the patients of Lee et al. and Zain et al. would have risen from the fact that O’Connor et al. administer concentration translates to 30 mg/m2  dosage for the treatment of T-cell lymphoma. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP § 2144.05 (I).
In regards to the limitation wherein the therapeutically effective amount has a molar ratio belinostat to pralatrexate of 0.25 to 0.5 as recited in claim 23. Lee et al. taught Belinostat (1,000 2) and Zain et al. taught administration of pralatrexate in a dosage of 30 mg/m2; 20 mg/m2; 20 mg/m2, 15 mg/m2; or 15 mg/m2; and 10 mg/m2 for the treatment of peripheral T-cell lymphoma. The skilled artisan would have had ample motivation and instruction to develop a pharmaceutical combination of belinostat and pralatrexate with the instantly claimed ratios because both Lee et al. and Zain et al. disclose dosage that are therapeutically effective in the treatment of peripheral T-cell lymphoma and well-tolerated by the patients. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05 (II) (A).
In regards to the limitation wherein the therapeutically effective amount exhibits a synergistic growth inhibitory effect when used in the treatment of lymphoma compared to the first amount alone or second amount alone. Lee et al. taught a pharmaceutical composition comprising a therapeutically effective amount of belinostat for the treatment of peripheral T cell lymphoma and Zain et al. taught a pharmaceutical composition comprising a therapeutically effective amount of pralatrexate for the treatment of peripheral T cell lymphoma. Motivation to combine the belinostat of Lee et al. with the pralatrexate of Zain et al. would have resulted from the fact that both composition are used for the treatment of peripheral T-cell lymphoma. Further, it is well known in the cancer art that known compounds effective in the treatment of the same disease are combined for the purpose of having a greater therapeutic effect. Thus, one of ordinary skill in the art would have had motivation to combine two known compounds effective in the treatment of peripheral T-cell lymphoma and expect a synergistic effect. 
In regards to the limitation wherein the peripheral T-cell lymphoma as recited in claim 20. Lee et al., Zain et al. and O’Connor et al. are directed to evaluate the efficacy of a belinostat and pralatrexate treatment for peripheral T-cell lymphoma. Since the references disclosed that both components are effective in the treatment of peripheral T-cell lymphoma, it should be useful and suitable composition for Applicant’s intended use for the treatment of peripheral T-cell lymphomas such as PTCL-NOS. 

It would, therefore, have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the invention to modify the teachings of Lee et al. in view of Zain et al., and O’Connor et al. arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-10 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Rejection of claims 8-10 and 18-23 is proper.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TAINA DEL MAR MATOS NEGRON
Examiner
Art Unit 1621



/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627